DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
	REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches the combination of: 
“upon completion of the transfer of funds between the merchant and the customer, report a result of the transaction to the point of sale application by the add-on application emulating user actions on the user interface of the point of sale application, and 
wherein emulating the user actions on the user interface of the point of sale application comprises inputting, by the add-on application within the user interface of the point of sale application, an amount of funds that has been transferred between the merchant and the customer”, 
as recited in claim 1. 
Claims 28 and 29 recite similar limitations as set forth in claim 1, and therefore are patentable over prior art.
Claims 2-27 depend, directly or indirectly, from claim 1, and are patentable based on their dependency.

Prior art, U.S. Patent Appl. Pub. No. 2013/0197987 (Doka et al.) discloses methods and supporting systems for administering a loyalty card program including an application residing on a plurality of heterogeneous point-of-sale devices that captures consumer transaction data, wherein the consumer transaction data include the identification of a loyalty card, While the loyalty card is uniquely attributed to an individual consumer, the card may be used to conduct transactions unrelated retail entities, each having its own respective loyalty program, such that values for the individual loyalty programs may be maintained. 
However, Doka et al. fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2007/0088801 (Sood et al.) discloses systems and methods for online redemption of gift cards purchased through a secondary market comprises modifying a third-party application operating on a computing device to establish bi-directional communication between the third-party application and a gift card redemption application that operates on the computing device. Inject a code to the third party application to modify the visual presentation of the checkout page within the third party application to obscure gift card details when entered into the third party application to complete the transaction. Identify navigation to a checkout page within the third party application, and identify transaction completion within the third party application. Initiate recording of a transaction at the checkout page. Request payment through the gift card redemption application, access encrypted gift card details with the gift card redemption application. Monitor the third party application for completion of the transaction. Complete recording and store a record of the transaction. 
However, Sood et al. fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2002/0032649 (Chitalia et al.) discloses systems and methods that enable authentication of a user via an authentication application that is different than a wallet application that is being used to process a transaction. The wallet application may contain payment devices and/additional wallet applications. 
However, Chitalia et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687